PER CURIAM.
We initially accepted jurisdiction to review Paul v. Paul, 807 So.2d 191 (Fla. 3d DCA 2002), a decision which the district court of appeal certified to be in direct conflict with the decision of another district court pursuant to article V, section 3(b)(4) of the Florida Constitution. Upon further consideration, we have now determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
ANSTEAD, C.J., and WELLS, PARIENTE, LEWIS, CANTERO, and BELL, JJ., concur.
QUINCE, J., dissents.